Case 9:20-cv-81763-DMM Document 9 Entered on FLSD Docket 10/20/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                   CASE NO.: 9:20-CV-81763-MIDDLEBROOKS/Brannon

  SECURITIES AND EXCHANGE COMMISSION,

                Plaintiff,
  v.

  CHRISTIAN J. BAQUERIZO and
  KEVIN CARDENAS,

                Defendants.

                                                     /

               ORDER ON UNOPPOSED MOTION FOR FINAL JUDGMENT

         THIS CAUSE is before the Court on Plaintiff Securities and Exchange Commission’s

  Unopposed Motion for Entry of Final Judgment Against Defendants Christian J. Baquerizo a/k/a

  “Teddy Stone” and Kevin Cardenas a/k/a “Jacob Rosenthal” (“Motion”). (DE 3). Defendant

  Baquerizo and Defendant Cardenas consent to the entry of final judgment against them in this

  matter. (See DE 3-3, Baquerizo’s Consent to the Final Judgment; DE 3-1, Proposed Final Judgment

  as to Baquerizo; DE 3-4, Cardenas’ Consent to the Final Judgment; DE 3-2 Proposed Final

  Judgment as to Cardenas). Accordingly, it is ORDERED AND ADJUDGED that

         1. The Motion (DE 3) is GRANTED.

         2. The Clerk of Court shall CLOSE THIS CASE.

         3. The Clerk shall also DENY ALL pending motions AS MOOT.

         SIGNED in Chambers in West Palm Beach, Florida, this 20th day of October, 2020.




                                                            Donald M. Middlebrooks
                                                            United States District Judge
